Title: From George Washington to Major General Horatio Gates, 15 September 1778
From: Washington, George
To: Gates, Horatio


          
            Sir.
            Head Quarters [White Plains] 15th September 1778.
          
          You will early to morrow morning with the division under your command, begin your march from Bedford—and proceed by easy marches to Danbury—near which place you will take a position—in the choice of which, regard is to be had to two capital objects—1st the maintaining a communication with the divisions between you and the North River, for mutual support and the security of the Posts in the highlands.
          2dly The facility of moving farther eastward, to be in measure for opposing the enemy, in case they should direct their operations that way.
          
          
          
          It will be necessary to pay some attention likewise to pasture and forage—With respect to the latter article I am farther to desire that it may be spared as much as possible on the immediate communication between Danbury and Boston, that a sufficient stock may be reserved for the benefit of traveling Teams.
          The whole Army marches to morrow morning at 7 OClock—General McDougall will proceed with his Division by the way of Kingstreet Bedford &ca to Danbury—where he will join you and take your orders.
          Dispatches for me are to be sent on to Fish-kill and West Point—as I shall proceed with a small party of horse round that way—and thence to Fredericksburg. I am with great respect Sir Your most obedt Servt
          
            Go: Washington
          
          
          P.S. Lord Stirlings Division will take post in the neighborhood of Fredericksburg—and General Putnams at West Point.
          
        